Per Curiam.

The petitioner alleged actual possession and a forcible entry, and, although there is in the petition an allegation of a forcible holding out, there is none of a constructive possession. It may be that, if the petition had alleged the assignment as of a date prior to the alleged holding out, liberal construction might warrant a conclusion that the petition sufficiently presented an allegation of constructive possession, but as to the time of the assignment the petition is not specific, beyond that it was after May 6, 1899.
There was no evidence of actual possession, and so the final order was right and is affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Final order affirmed, with costs.